Case 9:21-cv-80401-DMM Document 1 Entered on FLSD Docket 02/24/2021 Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 West Palm Beach Division

                                                               )
  RUTH RODNEY,                                                 )
                                                               )
                 Plaintiff                                     )
                                                               )
  v.                                                           )       Case No.:
                                                               )
  SUSSEX G Condominium Association, Inc. and                   )
  United Civic Organization, Inc. d/b/a United Civic           )
  Organization of Century Village                              )
  and United Civic Organization of Century Village of          )
  West Palm Beach,                                             )
                                                               )
                 Defendants.                                   )
                                                               )
  __________________________________________/                  )



  COMPLAINT FOR DECLARATORY JUDGMENT, INJUNCTIVE RELIEF, DAMAGES
                                AND DEMAND FOR JURY TRIAL


         COMES NOW Plaintiff, RUTH RODNEY (“Plaintiff Rodney”), by and through

  counsel, Disability Rights of Florida, Inc., and files this Complaint against the Defendants,

  SUSSEX G Condominium Association, Inc. (“SUSSEX G”) and United Civic Organization, Inc.

  d/b/a United Civic Organization of Century Village and United Civic Organization of Century

  Village of West Palm Beach (“UCO”) seeking an award of monetary damages and declaratory

  and injunctive relief against both Defendants as relief for their prohibited and unlawful conduct

  that violated and continues to violate her civil rights to not be discriminated against on account

  of her disabilities which rights are afforded to her by the Fair Housing Amendments Act, 42

  U.S.C. §§ 3601 - 3619 (“Fair Housing Act” or “FHA”) and the Palm Beach County Code §§

  15.36-15.67.


                                              Page 1 of 17
Case 9:21-cv-80401-DMM Document 1 Entered on FLSD Docket 02/24/2021 Page 2 of 17




                                 JURISDICTION AND VENUE

     1. This is an action for injunctive relief and for monetary damages against both SUSSEX G

        and UCO, jointly and severally, in an amount in excess of $ 15,000.00, exclusive of

        interest, costs and attorney’s fees and this Court has jurisdiction of this action pursuant to

        42 U.S.C. §3613(a) and (c) and pursuant to 28 U.S.C. §§ 1331, 2201-2202, and

        1343(a)(3) and (4).

     2. This Court has supplemental jurisdiction over Plaintiff’s claims for violation of the Palm

        Beach County Code pursuant to 28 U.S.C. § 1367(a). Plaintiff’s claims pursuant to the

        Palm Beach County Code are so related to the federal claims presented in this action that

        the Palm Beach County Code claims form part of the same case or controversy.

     3. Plaintiff Rodney seeks to redress the unlawful deprivation of her right to fair housing

        established under the United States Fair Housing Act of 1968, as amended, 42 U.S.C. §§

        3601 et. seq. and the Code of Laws and Ordinances Relating to Palm Beach County

        Government, Palm Beach County Code Chapter 15.

     4. Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391 because both

        Defendants are located in and conduct business in this District and because the unlawful

        conduct, acts and omissions described herein and that give rise to Plaintiff Rodney’s

        action against Defendants occurred in Palm Beach County, Florida.

                                                 PARTIES

     5. Plaintiff Rodney, age 74, resides as a tenant in a condominium unit located at 128 Sussex

        G, West Palm Beach, FL 33417 that is part of the SUSSEX G Condominium Association.

        A copy of Plaintiff Rodney’s current lease agreement is attached and incorporated herein

        as Exhibit “A”.




                                             Page 2 of 17
Case 9:21-cv-80401-DMM Document 1 Entered on FLSD Docket 02/24/2021 Page 3 of 17




     6. Plaintiff Rodney has physical impairments which substantially limit her major life

        activities including her mobility. Plaintiff Rodney is disabled and uses a motorized

        wheelchair.

     7. UCO is a Florida not-for-profit corporation that conducts business under the fictitious

        names “United Civic Organization Inc. of Century Village” and “United Civic

        Organization of Century Village West Palm Beach, Florida” as evidenced by the

        stationery used by UCO which identifies it as “United Civic Organization, Inc. of

        Century Village”, the banner of the UCO reporter that discloses that the reporter is the

        “Official Publication of the United Civic Organization of Century Village, West Palm

        Beach, Florida” and the fact that the contract for shuttle bus service between UCO and

        SE Florida Transportation, LLC refers to the “United Civic Organization of Century

        Village West Palm Beach, FL”. A copy of a March 25, 2019 letter from UCO that

        identifies UCO as using the name “United Civic Organization, Inc. of Century Village” is

        attached as Exhibit “B”, a copy of the UCO reporter is attached as Exhibit “C”, and a

        copy of the contract for shuttle bus service is attached as Exhibit “D”.

     8. UCO does business under these fictitious names without benefit of registration with the

        Florida Secretary of State, which is required as a public policy of the state of Florida by

        the Florida Fictitious Name Act which mandates that “[a] person may not engage in

        business under a fictitious name unless the person first registers the name...”.

        §865.09(a)(a), Fla. Stat. (2020).

     9. UCO is a “mutual benefit corporation” as that term is defined in §617.01401(13), Fla.

        Stat. (2020).




                                            Page 3 of 17
Case 9:21-cv-80401-DMM Document 1 Entered on FLSD Docket 02/24/2021 Page 4 of 17




      10. The stated purpose of UCO, according to the “Bylaws of the United Civic Organization,

          Inc.”, amended March 5, 2010, is to form a permanent organization of delegates elected

          by the owners of the residential condominium units of Century Village in order to

          protect, promote, and carry out the common rights, collective interests, and objectives of

          the unit owners. A copy of UCO’s bylaws, as amended March 5, 2010, are attached as

          Exhibit “E”.

      11. SUSSEX G is a Florida not-for-profit corporation created pursuant to and governed by

          F.S. Chapter 718 and is one of 28 condominium associations included in the property

          known as Century Village West Palm Beach.

                                     STATEMENT OF FACTS AND LAW

      12. At all times relevant, Plaintiff Rodney was disabled 1 as defined by the Fair Housing Act.

      13. At all times relevant to this action, using monthly condominium dues, SUSSEX G, acting

          through its agent and partner, UCO, provided the residents of SUSSEX G and the

          residents of the other condominium associations located in Century Village West Palm

          Beach, with exclusive access to shuttle bus transportation service to numerous stops

          located inside and outside Century Village West Palm Beach including the UCO

          clubhouse, Publix, Walgreens, the local library, Goodwill, Walmart, a Dollar Tree and a

          nearby church.

      14. In March 2003, a resident of Century Village, Ms. Sheila Karmelin, who used a walker

          and a wheelchair to get around, wrote to UCO requesting that the UCO buses be made

          accessible to her.




  1
   The term “disability” or “disabled” is synonymous with the term “handicap” as defined in 42 U.S.C. § 3602(h).
  Plaintiff Ruth Rodney uses the terms “disability” or “disabled”.


                                                    Page 4 of 17
Case 9:21-cv-80401-DMM Document 1 Entered on FLSD Docket 02/24/2021 Page 5 of 17




     15. UCO advised Ms. Karmelin in a letter dated April 17, 2003 that the UCO bus system was

        exempt from accessibility requirements. A copy of UCO’s April 17, 2003 letter to Ms.

        Karmelin is attached and incorporated as Exhibit “F”.

     16. Ms. Karmelin filed an administrative complaint against UCO which resulted in a

        Conciliation Agreement which, among other things, required that UCO agree to “require

        that future bus service will provide assistance for disabled passengers with walkers”.

     17. Despite this, the shuttle buses that Sussex G and UCO currently use to provide the

        transportation service to residents of Sussex G are not wheelchair accessible.

     18. Plaintiff Rodney has not been able to access or ride the shuttle bus transportation service

        that SUSSEX G and UCO provide to other SUSSEX G and Century Village of West

        Palm Beach residents because it is not wheelchair accessible.

     19. A 2017 shuttle bus agreement that describes the transportation services that SUSSEX G

        provides to its residents, including Plaintiff Rodney, through December 31, 2021 is

        attached and incorporated as Exhibit “D”.

     20. In the 2017 shuttle bus agreement, SUSSEX G and UCO commit to provide aid and

        assistance to the residents of Century Village who use canes and walkers to access and

        exit the buses. The agreement states that “[w]hile boarding and getting off a bus any

        disabled person requiring assistance with a device to assist them in walking, should be

        offered such assistance…to accommodate their handicap” and also states that “[s]uch

        assistance shall include carrying, safely storing and returning of devices including canes

        and walkers to the Rider at their request or upon exiting the bus.”

     21. The 2017 bus shuttle agreement also provides that “in the event that the United States

        Department of Transportation determines that the Buses must be wheelchair accessible,




                                             Page 5 of 17
Case 9:21-cv-80401-DMM Document 1 Entered on FLSD Docket 02/24/2021 Page 6 of 17




        or if it is determined that applicable federal, state or local laws require that the Buses

        must have wheelchair equipment or other similar accommodations installed, then…[SE

        Florida Transportation, LLC., the bus company that provides and operates the buses] will

        provide for the installation of such equipment [including wheel chair lifts] subject

        to…[UCO] covering the cost of such equipment, and…[SE Florida Transportation LLC.]

        covering the costs of the installation and maintenance of such equipment.”

     22. Plaintiff Rodney has notified Defendants that their shuttle bus service is not accessible

        and has requested that SUSSEX G and UCO extend the shuttle bus service to her as a

        reasonable accommodation by making it wheelchair accessible.

     23. A copy of Plaintiff Rodney’s March 16, 2019 written request for reasonable

        accommodation to SUSSEX G and to UCO is attached as Exhibit “G”.

     24. SUSSEX G and UCO, by letter dated March 25, 2019 and signed by the President of

        UCO, denied Plaintiff Rodney’s request, and directed her to use the Palm Tran

        Connection service. A copy of the March 25, 2019 denial of Ms. Rodney’s request is

        attached as Exhibit “B”.

     25. Palm Beach County provides bus services including the Palm Tran and the Palm Tran

        Connection.

     26. Palm Tran is the fixed-route bus system operated by Palm Beach County. Palm Tran does

        not provide Plaintiff Rodney with an equal opportunity to use and enjoy her dwelling in

        SUSSEX G because the distance between Plaintiff Rodney’s condominium and the

        nearest Palm Tran stop is approximately 1 mile, there is no sidewalk for much of the

        distance between Plaintiff Rodney’s condominium and the closest Palm Tran bus stop,




                                             Page 6 of 17
Case 9:21-cv-80401-DMM Document 1 Entered on FLSD Docket 02/24/2021 Page 7 of 17




        Plaintiff Rodney must traverse the mile on her motorized wheelchair which takes over 25

        minutes, and the Palm Tran costs $2 for a one-way trip.

     27. Palm Tran Connection is a door-to-door paratransit service operated by Palm Beach

        County. Palm Tran Connection does not provide Plaintiff Rodney with an equal

        opportunity to use and enjoy her dwelling in SUSSEX G because all rides must be

        reserved 24 hours in advance, users must periodically re-certify their eligibility for the

        service, and the Palm Tran Connection costs $3.50 for a one-way trip.

     28. The shuttle bus provided by Defendants drives right past Plaintiff Rodney’s front door

        multiple times a day as it circulates through Century Village West Palm Beach, requires

        no reservation, and is free at the point of service.

     29. As a result of the above-described acts and conduct, Defendants failed to provide and

        denied accessible shuttle bus service to Plaintiff Rodney.

     30. Plaintiff Rodney cannot and never has been able to ride the shuttle bus or otherwise

        access transportation services offered by Defendants to all residents of Century Village

        West Palm Beach who can navigate the stairs onto the bus.

                                     COUNT 1
                   VIOLATION OF THE FEDERAL FAIR HOUSING ACT
                                (42 U.S.C. 3604(f)(2))

     31. Plaintiff Rodney realleges and incorporates by reference Paragraphs 5 through 30,

        inclusive, of this Complaint as if fully set forth herein.

     32. This is an action for declaratory and injunctive relief and for monetary damages pursuant

        to the Federal Fair Housing Act 43 U.S.C. Section 3613, which statute provides for a

        civil action to remedy discrimination against a person on the basis of disability.




                                             Page 7 of 17
Case 9:21-cv-80401-DMM Document 1 Entered on FLSD Docket 02/24/2021 Page 8 of 17




      33. The Fair Housing Act (FHA) makes it unlawful to “discriminate against any person in the

          terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of

          services or facilities in connection with such dwelling, because of a handicap” of that

          person. 42 U.S.C.A. § 3604(f)(2).

      34. The FHA defines “handicap” as follows: “1) a physical or mental impairment which

          substantially limits one or more … major life activities, (2) a record of having such an

          impairment, or (3) being regarded as having such an impairment...”. 42 U.S.C. § 3602(h).

      35. At all times relevant to this action Plaintiff Rodney was a person with a disability 2 as that

          term is defined in 42 U.S.C. § 3602(h).

      36. SUSSEX G and UCO knew, at all times relevant to this action, that Plaintiff Rodney had

          disabilities and required a wheelchair to aid in her mobility.

      37. Plaintiff Rodney has been harmed by UCO and SUSSEX G’s discriminatory provision of

          access to the community shuttle bus services.

      38. As a result of UCO and SUSSEX G’s illegal conduct and discriminatory practices,

          Plaintiff Rodney is an “aggrieved person” as that term is defined in the Fair Housing Act

          in that she has been deprived of her right to equal housing opportunities, has suffered

          discrimination on account of her disabilities and has suffered, and continues to suffer,

          irreparable loss and injury including, but not limited to, physical and emotional distress,

          anxiety, fear, shame and humiliation and physical pain.

      39. Plaintiff Rodney has had to retain undersigned counsel to assist with the prosecution of

          her rights in this matter.




  2
   The term “disability” or “disabled” is synonymous with the term “handicap” as defined in 42 U.S.C. § 3602(h).
  Plaintiff Ruth Rodney uses the terms “disability” or “disabled”.


                                                    Page 8 of 17
Case 9:21-cv-80401-DMM Document 1 Entered on FLSD Docket 02/24/2021 Page 9 of 17




     40. UCO and SUSSEX G’s actions described above were undertaken with reckless and

        wanton disregard for Plaintiff Rodney’s civil rights, causing her to suffer emotional and

        psychological distress for which she is entitled to recover through an award of

        compensatory and punitive damages against the Defendants, jointly and severally.

     41. Plaintiff Rodney further requests and seeks a permanently injunction against UCO and

        SUSSEX G requiring them to provide wheelchair accessible shuttle bus service to

        Plaintiff Rodney as a resident of SUSSEX G.



                                        COUNT 2
                   VIOLATION OF THE FEDERAL FAIR HOUSING ACT
                                 (42 U.S.C. 3604(f)(3)(B))

     42. Plaintiff Rodney realleges and incorporates by reference Paragraphs 5 through 30,

        inclusive, of this Complaint as if fully set forth herein.

     43. The Fair Housing Act (FHA) prohibits discrimination in housing against persons with

        disabilities including by refusing to make reasonable accommodations “in rules policies

        practice, or services, when such accommodations may be necessary to afford such person

        equal opportunity to use and enjoy a dwelling.” 42 U.S.C. § 3604(f)(3)(B).

     44. The FHA defines “handicap” as follows: “1) a physical or mental impairment which

        substantially limits one or more … major life activities, (2) a record of having such an

        impairment, or (3) being regarded as having such an impairment...”. 42 U.S.C.A §

        3602(h).

     45. At all times relevant to this action Plaintiff Rodney was a person with a disability as that

        term is defined in 42 U.S.C. § 3602(h).




                                             Page 9 of 17
Case 9:21-cv-80401-DMM Document 1 Entered on FLSD Docket 02/24/2021 Page 10 of 17




     46. SUSSEX G and UCO knew, at all times relevant to this action, that Plaintiff Rodney had

        disabilities and required a wheelchair to aid in her mobility.

     47. Plaintiff Rodney requested, by her March 16, 2019 letter to UCO, a change, exception or

        adjustment to a rule, policy, practice, or service, as reasonable accommodation of her

        physical disabilities. In her letter, Plaintiff Rodney requested that Defendants extend their

        free shuttle bus service to her by making it accessible for her power wheelchair.

     48. The requested accommodation was reasonable and necessary to afford Plaintiff Rodney

        with an equal opportunity to use and enjoy her dwelling.

     49. Defendants violated Plaintiff Rodney’s rights under 42 U.S.C. § 3604(f)(3)(B) by

        denying her request for reasonable accommodation.

     50. One way in which Defendants should have granted Plaintiff Rodney’s request for

        reasonable accommodation was by activating the language of the 2017 shuttle bus

        agreement, which contemplates that the shuttle buses can be made accessible, as federal

        law requires that Defendants grant reasonable accommodations and not discriminate in

        their provision of services including by contracting for accessible buses.

     51. The accommodation requested is reasonable and necessary to afford Plaintiff Rodney

        with an equal opportunity to use and enjoy her dwelling; does not impose any undue

        financial or administrative burden on the Defendants; and does not require any

        fundamental alteration of their facilities or programs.

     52. Defendants were and are obligated to ensure that their services, including transportation

        services, are provided to all residents of SUSSEX G, including Plaintiff Rodney, in a way

        that does not discriminate against persons with disabilities.




                                            Page 10 of 17
Case 9:21-cv-80401-DMM Document 1 Entered on FLSD Docket 02/24/2021 Page 11 of 17




     53. Plaintiff Rodney is an aggrieved person within the meaning of 42 U.S.C. §§ 3602(i) and

        3614(d)(1)(B) as a result of being the victim of the discriminatory conduct and business

        practices described in this complaint.

     54. As a direct and proximate result of Defendants’ acts, omissions, and violations of the Fair

        Housing Act, Plaintiff Rodney has suffered damages including, but not limited to,

        physical and emotional distress, anxiety, fear, shame and humiliation and physical pain.

     55. UCO and SUSSEX G’s actions described above were undertaken with reckless and

        wanton disregard for Plaintiff Rodney’s civil rights, causing her to suffer emotional and

        psychological distress for which she is entitled to recover through an award of

        compensatory and punitive damages against the Defendants, jointly and severally.

     56. Pursuant to Section 3613(c)(1) of the Fair Housing Act, Plaintiff Rodney is entitled to

        actual and punitive damages as well as injunctive and declaratory relief. Pursuant to

        Section 3613(c)(2) of the Fair Housing Act, Plaintiff Rodney is entitled to reasonable

        costs and attorney’s fees.

                                     COUNT 3
              VIOLATION OF THE PALM BEACH COUNTY CODE OF LAWS AND
                                   ORDINANCES
                                   (Sec. 15-58(2))


     57. This is an action for declaratory and injunctive relief and for monetary damages pursuant

        to the Palm Beach County Code (PBCC), which Code, in Section 15-54, provides for a

        civil action to remedy discrimination against a person on the basis of disability.

     58. Plaintiff Rodney realleges and incorporates herein by reference Paragraphs 5 through 30,

        inclusive, of this Complaint as if fully set forth herein.




                                             Page 11 of 17
Case 9:21-cv-80401-DMM Document 1 Entered on FLSD Docket 02/24/2021 Page 12 of 17




     59. Plaintiff Rodney is a person with a disability as defined by Section 15-37(10) of the

        PBCC in that she has physical impairments that subsantially limit one or more of her

        major life activities.

     60. The PBCC makes it unlawful to “To discriminate against any person in the terms,

        conditions, or privileges of sale or rental of a dwelling, or in the provision of services or

        facilities in connection with such dwelling, because of a disability of” that person. PBCC

        Sec. 15-58(7).

     61. SUSSEX G and UCO knew, at all times relevant to this action, that Plaintiff Rodney had

        disabilities and required a wheelchair to aid in her mobility.

     62. Plaintiff Rodney has been harmed by UCO and SUSSEX G’s discriminatory provision of

        access to the community shuttle bus services.

     63. As a result of UCO and SUSSEX G’s illegal conduct and discriminatory practices,

        Plaintiff Rodney is an “aggrieved person” as that term is defined in the PBCC in that she

        has been deprived of her right to equal housing opportunities, has suffered discrimination

        on account of her disabilities and has suffered, and continues to suffer, irreparable loss

        and injury including, but not limited to, physical and emotional distress, anxiety, fear,

        shame and humiliation and physical pain.

     64. Plaintiff Rodney has had to retain undersigned counsel to assist with the prosecution of

        her rights in this matter.

     65. UCO and SUSSEX G’s actions described above were undertaken with reckless and

        wanton disregard for Plaintiff Rodney’s civil rights, causing her to suffer emotional and

        psychological distress for which she is entitled to recover through an award of

        compensatory and punitive damages against the Defendants, jointly and severally.


                                            Page 12 of 17
Case 9:21-cv-80401-DMM Document 1 Entered on FLSD Docket 02/24/2021 Page 13 of 17




     66. Plaintiff Rodney further requests and seeks a permanently injunction against UCO and

        SUSSEX G requiring them to provide wheelchair accessible shuttle bus service to

        Plaintiff Rodney as a resident of SUSSEX G.


                                     COUNT 4
              VIOLATION OF THE PALM BEACH COUNTY CODE OF LAWS AND
                                   ORDINANCES
                                   (Sec. 15-58(9))


     67. Plaintiff Rodney reallege and incorporate by reference Paragraphs 5 through 30,

        inclusive, of this Complaint as if fully set forth herein.

     68. The Palm Beach County Code (PBCC) prohibits discrimination in housing against

        persons with disabilities including by refusing to make reasonable accommodations “in

        rules policies practice, or services, when such accommodations may be necessary to

        afford such person equal opportunity to use and enjoy a dwelling.” P.B.C.C. Sec. 15-

        58(9).

     69. The P.B.C.C. defines “disability” as “a physical or mental impairment which

        substantially limits one (1) or more … major life activities … a record of having such an

        impairment; or … being regarded as having such an impairment...”. P.B.C.C. § 15-

        37(10).

     70. At all times relevant to this action Plaintiff Rodney was a person with disabilities as that

        term is defined in the PBCC.

     71. SUSSEX G and UCO knew, at all times relevant to this action, that Plaintiff Rodney had

        disabilities and required a wheelchair to aid in her mobility.




                                             Page 13 of 17
Case 9:21-cv-80401-DMM Document 1 Entered on FLSD Docket 02/24/2021 Page 14 of 17




     72. Plaintiffs Rodney requested, as reasonable accommodation of her physical disabilities,

        that Defendants extend their shuttle bus service to her by making it accessible for her

        power wheelchair.

     73. The requested accommodation was reasonable and necessary to afford Plaintiff Rodney

        with an equal opportunity to use and enjoy her dwelling.

     74. Defendants violated Plaintiff Rodney’s rights under the P.B.C.C. by denying her request

        for reasonable accommodation.

     75. The accommodation requested was reasonable and necessary to afford Plaintiff Rodney

        with an equal opportunity to use and enjoy her dwelling and did not impose any undue

        financial or administrative burden on the Defendants and did not require any fundamental

        alteration of their facilities or programs. Defendants were and are obligated to ensure that

        their services, including transportation services, are provided in a way that does not

        discriminate against persons with disabilities.

     76. Plaintiff Rodney is an aggrieved person within the meaning of Section 15-37(22) of the

        PBCC as a result of being the victim of the discriminatory conduct and business practices

        described in this complaint.

     77. As a direct and proximate result of Defendants’ acts, omissions, and violations of the

        PBCC, Plaintiff Rodney has suffered damages.

     78. UCO and SUSSEX G’s actions described above were undertaken with reckless and

        wanton disregard for Plaintiff Rodney’s civil rights, causing her to suffer emotional and

        psychological distress for which she is entitled to recover through an award of

        compensatory and punitive damages against the Defendants, jointly and severally.




                                            Page 14 of 17
Case 9:21-cv-80401-DMM Document 1 Entered on FLSD Docket 02/24/2021 Page 15 of 17




      79. Pursuant to Section 15-56 of the PBCC, Plaintiff Rodney is entitled to actual and punitive

          damages as well as injunctive and declaratory relief and reasonable attorney’s fees and

          costs.

          Wherefore, Plaintiff Rodney requests that judgment be entered against Defendants, UCO

   and SUSSEX G, as follows:

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Rodney respectfully requests that the Court grant her the

   following relief:

      1. Enter a declaratory judgment finding that the foregoing actions of Defendants’ violate 42

          U.S.C. § 3604(f)(2) and (f)(3)(B) and Section 15-58 of the Palm Beach County Code;

      2. Enter a permanent injunction:

              a. enjoining Defendants and their directors, officers, agents, and employees from
                 discriminating on the basis of disability;

              b. directing Defendants to provide accessible bus services in the Century Village
                 West Palm Beach community;

              c. directing Defendants and their directors, officers, agents, and employees to take
                 all affirmative steps necessary to remedy the effects of the illegal, discriminatory
                 conduct described herein and to prevent additional instances of such conduct or
                 similar conduct from occurring in the future; and

              d. directing Defendants to post signs at all of their residential rental properties
                 alerting tenants, owners, potential tenants and potential owners to their rights,
                 under the Fair Housing Act and the Palm Beach County Code;

      3. Award compensatory damages to Plaintiff Rodney in an amount to be determined by the

          jury that would fully compensate Plaintiff for injuries caused by the conduct of

          Defendants as alleged herein;




                                             Page 15 of 17
Case 9:21-cv-80401-DMM Document 1 Entered on FLSD Docket 02/24/2021 Page 16 of 17




      4. Award punitive damages to Plaintiff Rodney in an amount to be determined by the jury

          that would punish Defendants for the willful, malicious, and reckless conduct alleged

          herein and that would effectively deter similar conduct in the future;

      5. Award reasonable attorney’s fees and costs pursuant to 42 U.S.C. § 3613(c)(2) and

          Section 15-56 of the Palm Beach County Code; and

      6. Award such additional or alternative relief as may be just, proper, and equitable.

                                          JURY DEMAND

            Plaintiff Rodney demands a jury trial on all issues which can be heard by jury.

   Dated: February 24, 2021

                                                        RESPECTFULLY SUBMITTED,

                                                        /s/ Molly J. Paris
                                                        Molly J. Paris, Esq.
                                                        Disability Rights Florida, Inc.
                                                        Senior Staff Attorney
                                                        Florida Bar No.: 90486
                                                        1930 Harrison St
                                                        STE 104
                                                        Hollywood, FL 33020
                                                        800- 342-0823
                                                        TDD 800-346-4127
                                                        Fax 850-488-8640
                                                        mollyp@disabilityrightsflorida.org

                                                        /s/ Katherine Hanson
                                                        Katherine Hanson, Esq.
                                                        Disability Rights Florida
                                                        Senior Staff Attorney
                                                        Florida Bar No.: 0071933
                                                        2473 Care Dr
                                                        Suite 200
                                                        Tallahassee, FL 32308
                                                        800-342-0823 ext 9713
                                                        TDD 800-346-4127



                                             Page 16 of 17
Case 9:21-cv-80401-DMM Document 1 Entered on FLSD Docket 02/24/2021 Page 17 of 17




                                             Fax 850-488-8640
                                             katherineh@disabilityrightsflorida.org

                                             /s/ Ann Marie Cintron-Siegel
                                             Ann Marie Cintron-Siegel, Esq.
                                             Disability Rights Florida, Inc.
                                             Legal Director
                                             Florida Bar No.: 166431
                                             1930 Harrison St
                                             STE 104
                                             Hollywood, FL 33020
                                             800-342-0823 ext 9790
                                             TDD 800-346-4127
                                             Fax 850-617-6647
                                             anns@disabilityrightsflorida.org

                                             /s/ Kathryn Strobach
                                             Kathryn Strobach, Esq.
                                             Disability Rights Florida, Inc.
                                             Director of Investigations
                                             Florida Bar No.: 670121
                                             1930 Harrison St
                                             STE 104
                                             Hollywood, FL 33020
                                             800- 342-0823
                                             TDD 800-346-4127
                                             Fax 850-488-8640
                                             KathrynS@disabilityrightsflorida.org



                                     By:     /s/Molly Paris, Esq.
                                             Fla. Bar No.: 90486




                                   Page 17 of 17
